DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 03/06/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 11/14/2019 and 03/23/2021 were being considered by the examiner respectively.

Claim Objections
	Cited “the surface operation model interactions” in claim 4 lacks of antecedent basic.  Correction is required.
 
Double Patenting
 	Claims 1-16 of this application is patentably indistinct from claims 1-16 of Application No. 16/293,983 (‘983). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


storing in the memory a representation of at least one surface;
performing interaction operations on different momentum states for at least some of the locations;
 	performing surface interaction operations which model interactions between the surface and a location near the surface, including modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction; an
performing move operations on the locations to reflect movement of elements to new locations (claim 1).
As per claim 2, (‘983) claimed wherein storing in the memory the momentum state includes storing, in the memory state, vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel (claim 2).
As per claim 3, (‘983) claimed the method of claim 2, wherein performing interaction operations on different momentum states for at least some of the locations includes performing interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states (see claim 3).
As per claim  4, (‘983) claimed the method of claim 1, wherein the surface operations model interactions between the surface and elements of at least one voxel near the surface (see claim 4).


As per claim 6, (‘983) claimed the method of claim 1, wherein performing surface interaction operations accounts for perpendicular pressure components (see claim 6).
As per claim 7, (‘983) claimed the method of claim 1, wherein performing surface interaction operations include evaluating the boundary layer flow velocity according to two velocity directions (see claim 7).
 	As per claim 8, (‘983) claimed a system for simulating a physical process comprises: one or more processor devices;
memory operatively coupled to the one or more processor devices; storage media storing a computer program comprising instructions to cause the system to:
store in a memory a momentum state for locations in a simulation space; store in the memory a representation of at least one surface; perform interaction operations on different momentum states for at least some of the locations;
perform surface interaction operations which model interactions between the surface and a location near the surface, including modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction; and
perform move operations on the locations to reflect movement of elements to new locations (see claim 8).
As per claim 9, (‘983) claimed the system of claim 8 wherein instructions to store in the memory the momentum state include instructions to:

As per claim 10, (‘983) claimed the system of claim 9 wherein instructions to perform interaction operations on different momentum states for at least some of the locations include instructions to:
perform interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states.
As per claim 11, (‘983) claimed the system of claim 8 wherein instructions to perform include instructions to:
perform surface interaction operations accounts for perpendicular pressure components (see claim 10).
As per claim 12. (‘983) claim the system of claim 8 wherein instructions to perform include instructions to: evaluate the boundary layer flow velocity according to two velocity directions.
As per claim 13, (‘983) claimed a computer program product for simulating a physical process, the computer program product tangibly stored on a non-transitory computer readable storage medium, the computer program product comprising instructions to cause a system to:
store in a memory a momentum state for locations in a simulation space; store in the memory a representation of at least one surface; perform interaction operations on different momentum states for at least some of the locations;

perform move operations on the locations to reflect movement of elements to new locations (see claim 13).
 	As per claim 14, (‘983)    The computer program product of claim 13 wherein instructions to store in the memory the momentum state include instructions to:
 	store in the memory state, vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel; and
 	perform interaction operations on different momentum states for at least some of the locations include instructions to perform interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states (see claim 14).
As per claim 15, (‘983) claimed the computer program product of claim 13 wherein instructions to perform include instructions to:
 	perform surface interaction operations accounts for perpendicular pressure components(claim 15).
As per claim 16, (983) claimed the computer program product of claim 13 wherein instructions to perform include instructions to: evaluate the boundary layer flow velocity according to two velocity directions (claim 16).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception enumerated grouping of mathematical concepts for analyzing and modeling a physical environment without significantly more. Claim 1 recited a computer-implemented method for simulating a physical process comprising the steps of:
storing in a memory a momentum state for locations in a simulation space;
storing in the memory a representation of at least one surface;
performing interaction operations on different momentum states for at least some of the locations;
performing surface interaction operations which model interactions between the surface and a location near the surface, including modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction; and
performing move operations on the locations to reflect movement of elements to new locations.
	With the broadest reasonable interpretation of the claimed invention, the cited features are related to a computation model to analyze turbulent airflow at high Mach speeds.  it is applicable to turbulent flow analysis applications such as fluid simulations in various applied boundary conditions , and any other applications where turbulent air flow at high Mach speeds is modeled.  The boundary layer flow velocity into three directions, with the velocity component 
 	The cited features are for modeling the element flow in boundary layer conditions with modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction, which is a set of dynamic flow models under various gradient flow for the analysis.  It is a mathematical concept without a concrete and real physical processing to integrate into a useful application.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).  This judicial exception is not integrated into a practical application because the claim does not integrate the steps in voxel element move into a practical and useful application.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implemented in digital electronic circuitry, tangibly-embodied computer software or firmware, computer hardware (including the structures disclosed in this specification and their structural equivalents), or in combinations of one or more of them.  Embodiments of the subject matter described in this specification can be 
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
 	It is also noted this listing (court cases) is not meant to imply that all computer functions are well-understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible.
	Claim 1 is nonstatutory subject matter.
Claim 2 recited the method of claim 1, wherein storing in the memory the momentum state includes storing, in the memory state, vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel.  It is related to data representation for the analysis model.  It is nonstatutory subject matter.

Claim 4 recited the method of claim 1, wherein the surface operations model interactions between the surface and elements of at least one voxel near the surface.  It’s related to data representation in the state equations with boundary conditions for the flow analysis.  It is nonstatutory subject matter.
Claim 5 recited the method of claim 1, wherein the locations are represented as voxels.  It is nonstatutory subject matter for it voxel representation in the flow analysis.
Claim 6 recited performing surface interaction operations accounts for perpendicular pressure components.  This cited feature is a mathematical model for fluid flow analysis.  It is an abstract idea, nonstatutory subject matter for it numerical analysis of the physical process.
Claim 7 recited the method of claim 1, wherein performing surface interaction operations include evaluating the boundary layer flow velocity according to two velocity directions.  It is nonstatutory subject matter for modeling the dynamic flow interaction.
 	Claim 8 recited a system for simulating a physical process comprises: one or more processor devices;
 	memory operatively coupled to the one or more processor devices; storage media storing a computer program comprising instructions to cause the system to:

 	perform surface interaction operations which model interactions between the surface and a location near the surface, including modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction; and
 	perform move operations on the locations to reflect movement of elements to new locations.
With the broadest reasonable interpretation of the claimed invention, the cited features are related to a computation model to analyze turbulent airflow at high Mach speeds.  it is applicable to turbulent flow analysis applications such as fluid simulations in various applied boundary conditions , and any other applications where turbulent air flow at high Mach speeds is modelled.  The boundary layer flow velocity into three directions, with the velocity component normal to the wall being zero, and the other two being the velocity direction parallel to the wall-tangent part of the pressure gradient and a velocity direction perpendicular to the wall-tangent part of the pressure gradient, in other words, a wall shear stress direction not parallel to a boundary layer flow velocity direction.  The claimed invention is to apply appropriate wall models based on their two different directions and in different move directions, thus model any wall surface irrespective of whether or not the fluid flow along a solid surface is in the same direction as a curvature direction.  This is a mathematical model for the turbulent airflow in a grid mesh representation.
The cited features are for modeling the element flow in boundary layer condition with modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction, which is a set of dynamic flow models under various gradient flow for the analysis.  It is a mathematical concept without a concrete and real physical processing to integrate into a useful application.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implemented in digital electronic circuitry, tangibly-embodied computer software or firmware, computer hardware (including the structures disclosed in this specification and their structural equivalents), or in combinations of one or more of them.  Embodiments of the subject matter described in this specification can be implemented as one or more computer programs (i.e., one or more modules of computer program instructions, encoded on a tangible non-transitory program carrier for execution by, or to control the system operation.  The cited features are well-known in the art, convention technical field and well understood in the data processing (enclosed prior art implementation).

 	It is also noted this listing (court cases) is not meant to imply that all computer functions are well-understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible.  The claim is thus nonstatutory subject matter.
Claim 9 recited the system of claim 8 wherein instructions to store in the memory the momentum state include instructions to:
store in the memory state, vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel.
	The cited features are related to data representation in the flow analysis.  It is nonstatutory subject matter for the reason as set in 35 USC § 101 rejection.
Claim 10 recited the system of claim 9 wherein instructions to perform interaction operations on different momentum states for at least some of the locations include instructions to: perform interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states.  This is related to an interaction model for fluid flow analysis.  It is nonstatutory subject matter for it model representation.
Claim 11 cited the system of claim 8 wherein instructions to perform include instructions to: perform surface interaction operations accounts for perpendicular pressure components.  This is a physical process modeling with data presentation to perform the model.  It is nonstatutory subject matter.
Claim 12 recited the system of claim 8 wherein instructions to perform include instructions to: evaluate the boundary layer flow velocity according to two velocity directions.  This related to element flow modeling with data representation for the analysis.  It is nonstatutory subject matter for the reason as set forth in 35 USC § 101 rejection.
 	Claim 13 recited a computer program product for simulating a physical process, the computer program product tangibly stored on a non-transitory computer readable storage medium, the computer program product comprising instructions to cause a system to:
 	store in a memory a momentum state for locations in a simulation space; store in the memory a representation of at least one surface; perform interaction operations on different momentum states for at least some of the locations;
perform surface interaction operations which model interactions between the surface and a location near the surface, including modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction; and
perform move operations on the locations to reflect movement of elements to new locations.
 	With the broadest reasonable interpretation of the claimed invention, the cited features are related to a computation model to analyze turbulent airflow at high Mach speeds.  it is applicable to turbulent flow analysis applications such as fluid simulations in various applied boundary conditions, and any other applications where turbulent air flow at high Mach speeds is modeled.  The boundary layer flow velocity into three directions, with the velocity component normal to the wall being zero, and the other two being the velocity direction parallel to the wall-tangent part of the pressure gradient and a velocity direction perpendicular to the wall-tangent part of the pressure gradient, in other words, a wall shear stress direction not parallel to a boundary layer flow velocity direction in a model for the pressure gradient effects.  The claimed invention is to apply appropriate wall modeling based on their two different directions and in different move directions, to thus model any wall surface irrespective of whether or not the fluid flow along a solid surface is in the same direction as a curvature direction.  This is a mathematical model for the turbulent flow in a grid mesh representation.
 	The cited features are for modeling the element flow in boundary layer condition with modeling a wall shear stress direction that is not parallel to a boundary layer flow velocity direction, which is a set of dynamic flow models under various gradient flow for the analysis.  It is a mathematical concept without a concrete and real physical processing to integrate into a useful application.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wjords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014).  This judicial exception is not integrated into a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implemented in digital electronic circuitry, tangibly-embodied computer software or firmware, computer hardware (including the structures disclosed in this specification and their structural equivalents), or in combinations of one or more of them.  Embodiments of the subject matter described in this specification can be implemented as one or more computer programs (i.e., one or more modules of computer program instructions, encoded on a tangible non-transitory program carrier for execution by, or to control the system operation.  The cited features are well-known in the art, convention technical field and well understood in the data processing.
 	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
 	It is also noted this listing (court cases) is not meant to imply that all computer functions are well-understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible.
	Claim 13 is nonstatutory subject matter.

store in the memory state, vectors for a plurality of voxels, the state vectors comprising a plurality of entries that correspond to particular momentum states of a plurality of possible momentum states at a voxel; and
perform interaction operations on different momentum states for at least some of the locations include instructions to perform interaction operations on the state vectors, the interaction operations modelling interactions between elements of different momentum states.
	The claim is related to modeling the physical process with model representation for the analysis.  It is nonstatutory subject matter for the reason as set forth
Claims 15 and 16 are to evaluate system model and turbulent flow analysis under cited boundary conditions and velocity gradient through pressure effects.  It is nonstatutory subject matter for the reason as set in the 35 USC rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2128